DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Compact Disc Submission
The compact disc submission associated with this application has been entered.


Election/Restrictions – Groups
Applicant’s election without traverse of Group I, claims 1-9 and 16-18 in the reply filed on 11 August 2021 is acknowledged.
Claims 10-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2021.

Election/Restrictions – Species
Applicant’s election without traverse of the species of guanidine in the reply filed on 11 August 2021 is acknowledged.
Claims 4 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2021.

Status of Claims
Claims 1-19 are pending.
Claims 4, 10-15, and 18-19 have been withdrawn from consideration.
Claims 1-3, 5-9, and 16-17 are subject to substantive examination.


Claim Interpretation
For the purposes of examination under prior art, the examiner understands that the terms “soap”, “detergent”, and “surfactant” read on the same compounds. This is particularly relevant for the examination of instant claim 8.
With regard to claim 9, the surface of the teeth themselves may read on the required substrate. See the instant specification on page 10 relevant paragraph reproduced below.

    PNG
    media_image1.png
    190
    639
    media_image1.png
    Greyscale

As the teeth and gums are part of the oral cavity, the teeth and gums are understood to read on the required substrate.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak et al. (US 2012/0045400 A1).
Nowak et al. (hereafter referred to as Nowak) is drawn to an oral composition comprising polyguanidinium compounds, as of Nowak, title and abstract. In one embodiment, the composition of Nowak is a polymer of the recited structure, as of Nowak, page 7, paragraph 0107, relevant structure reproduced below.

    PNG
    media_image2.png
    237
    435
    media_image2.png
    Greyscale

As best understood by the examiner, the above-reproduced structure #3 is that of a polymer made from a polyallyamine backbone wherein all of the amine groups have been functionalized with a guanidine functional group.
As to claim 1, the claim requires an antimicrobial composition. Nowak teaches an antimicrobial composition as of the abstract.
As to claim 2, the claim requires a guanidine functional group. Nowak teaches this as of chemical structure #3 reproduced above.
As to claim 3, the claim requires that at least 50% of the poly-allyamine backbone is functionalized with the guanidine functional group. As best understood by the examiner, Nowak appears to teach that the entirety of the amine groups have been functionalized with a guanidine group in the above-reproduced structure #3.
As to claim 5, the claim requires an oral care composition comprising the composition of claim 1 along with an orally acceptable vehicle. Nowak teaches an oral care composition as of the title and the abstract. Nowak teaches an orally acceptable vehicle in paragraph 0021.

As to claim 16, the claim requires that at least 66% of the poly-allyamine backbone is functionalized with the guanidine functional group. As best understood by the examiner, Nowak appears to teach that the entirety of the amine groups have been functionalized with a guanidine group in the above-reproduced structure #3. This is understood to read on the claimed requirement.
As to claim 17, the claim requires that at least 75% of the poly-allyamine backbone is functionalized with the guanidine functional group. As best understood by the examiner, Nowak appears to teach that the entirety of the amine groups have been functionalized with a guanidine group in the above-reproduced structure #3. This is understood to read on the claimed requirement.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2012/0045400 A1).
Nowak et al. (hereafter referred to as Nowak) is drawn to an oral composition comprising polyguanidinium compounds, as of Nowak, title and abstract. In one embodiment, the composition of Nowak is a polymer of the recited structure, as of Nowak, page 7, paragraph 0107, relevant structure reproduced below.

    PNG
    media_image2.png
    237
    435
    media_image2.png
    Greyscale

As best understood by the examiner, the above-reproduced structure #3 is that of a polymer made from a polyallyamine backbone wherein all of the amine groups have been functionalized with a guanidine functional group.
As to claim 1, the claim requires an antimicrobial composition. Nowak teaches an antimicrobial composition as of the abstract.
As to claim 1, for the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that Nowak teaches all of the claimed requirements, but not together in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of 
As to claim 2, the claim requires a guanidine functional group. Nowak teaches this as of chemical structure #3 reproduced above.
As to claim 3, the claim requires that at least 50% of the poly-allyamine backbone is functionalized with the guanidine functional group. As best understood by the examiner, Nowak appears to teach that the entirety of the amine groups have been functionalized with a guanidine group in the above-reproduced structure #3.
As to claim 5, the claim requires an oral care composition comprising the composition of claim 1 along with an orally acceptable vehicle. Nowak teaches an oral care composition as of the title and the abstract. Nowak teaches an orally acceptable vehicle in paragraph 0021, which is reproduced below.

    PNG
    media_image3.png
    238
    404
    media_image3.png
    Greyscale


As to claim 7, Nowak teaches a toothpaste in paragraphs 0003, 0114, and 0123. Nowak teaches a mouthwash in paragraphs 0003, 0045, and 0046.
As to claim 8, Nowak teaches surfactants in paragraphs 0056-0059. These are understood to read on the required soap. The skilled artisan would have expected that the combination of the polyguanidnium polymer of Nowak and the surfactant of Nowak would have resulted in a cleansing composition. See paragraph 0057 of Nowak, which teaches the cleaning properties of surfactants.
As to claim 9, the claim requires a cationic polymer with guanidine groups and a substrate. Nowak teaches the required cationic polymer; see the above rejection of claim 1 over Nowak. Nowak also teaches combining the composition onto oral surfaces, as of paragraph 0021. These oral surfaces are understood to read on the required substrate.
As to claim 16, the claim requires that at least 66% of the poly-allyamine backbone is functionalized with the guanidine functional group. As best understood by the examiner, Nowak appears to teach that the entirety of the amine groups have been functionalized with a guanidine group in the above-reproduced structure #3. This is understood to read on the claimed requirement.



Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-9, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,653,149. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to an antimicrobial composition comprising a cationic polymer having a polyallyamine backbone functionalized with guanidine functional groups.

The instant and conflicting claims differ because the conflicting claims recite multiple limitations that are not recited by the instant claims, including but not limited to the presence of polyvinylmethyl ether and maleic anhydride. Nevertheless, the subject matter recited by the conflicting claims is within the scope of the subject matter of the instant claims and thereby effectively anticipates that of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.
This rejection does not apply to instant claim 6. This is because instant claim 6 excludes an anionic polymer. In contrast, the subject matter of the conflicting claims requires an anionic polymer as one of the essential ingredients of the subject matter recited by the conflicting claims. Therefore, if applicant were to amend all of the independent claims to exclude an anionic polymer, this double patenting rejection would be withdrawn in the absence of a terminal disclaimer over the claims of US Patent 10,653,149.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612